The case of Rogers v. Lewis (Miss.), 144 So. 373, was correctly decided upon the precise facts present in that case, but, because of the exceptional facts there disclosed, only a memorandum opinion was written. Mr. Rogers was the only witness in that case as to the facts regarding his contract with the Texas Company and as to the construction put upon it by him and the company. His testimony was undisputed and was received without objection. He stoutly contended that under the construction placed upon the contract by him and by the company, and in his entire *Page 756 
operations under it, for the entire time of its existence, for more than two years, he had handled the operations in respect to the physical conduct thereof at his sole control and without any directions or suggestions whatever from the company, and that even as to the trade practices he held himself bound by instructions only so far as deemed reasonable by him, and of the reasonableness he was the sole judge, and that this attitude on his part had been regarded by the company as within his rights under their contract. He stoutly maintained that for these reasons the company was in no way liable in the case and that, if there were any liability, it was solely his and not that of the company. He had a solvent appeal bond given separately from the company, and he filed a brief precisely setting forth the facts and his attitude in respect to any liability as above stated.
It follows therefore that, upon the precise facts, undisputed and admitted in evidence without objection, that case was decided in accordance with the exact justice of the case as between the parties and as disclosed by that particular record. But, because the opinion was only a memorandum opinion and without disclosing in detail the particular and precise facts, it has been constantly used in cases of this general class as committing this court to the contrary of what is held in the main opinion in the case now before us; for which reason I am in accord with the advisability, from a practicable standpoint, of simply overruling Rogers v. Lewis, so that it may no longer be used in the general run of these cases. *Page 757